                       Case 6:11-cv-06004-CJS Document 77 Filed 12/11/18 Page 1 of 1
AO 450 (Rev. 01/09) Judgment in a Civil Action



                                          U NITED STATES D ISTRICT COURT
                                                                   for the
                                                       Western District of New York


   CAYUGA INDIAN NATION OF NEW YORK                                   )
                              Plaintiff                               )
                      v.                                              )      Civil Action No.        11-CV-6004
           SENECA COUNTY, NEW YORK                                    )
                             Defendant                                )

                                                  JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

 the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus postjudgment interest at the rate of             %, along with costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .

 X other: the Plaintiff’s application for summary judgment (docket #55) is granted insofar as it is based on upon tribal
sovereign immunity from suit and is otherwise denied; Plaintiff’s claims that are not based on tribal sovereign immunity
from suit are dismissed without prejudice; Defendant’s cross motion for summary judgment (docket #60) is denied.         .

This action was (check one):

 tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.
 tried by Judge                                                                          without a jury and the above decision
was reached.

 X decided by Judge                                  Charles J. Siragusa                        on a motion for      summary
judgment.
                                                                                                                                     .


Date:           Dec 11, 2018                                                 CLERK OF COURT


                                                                                             s/Mary C. Loewenguth
                                                                                          Signature of Clerk or Deputy Clerk
